DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment, filed on 3/24/2022 has been considered and entered.
Claims 1,2,7 and 14 are amended. Claims 5-6 are cancelled.
Currently, claims 1-4, 7-23 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16-19, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sharrah et al. (US 9605,836), and further in view of Dalsgaard (US 2011/0261568).
Regarding claim 14, Sharrah et al. disclose discloses a light set (Portable light with housing; abstract) comprising: a light portion comprising: a body portion configured to retain one or more batteries (Rear housing 320 (body portion) retains batteries 530; Figure 4A); a cover portion secured to the body portion and having a transparent enclosure (Front housing 310 (Cover portion) is secured to rear housing 320 and includes lens 240; Figure 3 and 4A; Column 4, lines 35-40 and Column 7,lines 38-45); a printed circuit board placed between the body portion and cover portion (Circuit board 600 is between front housing 310 and rear housing 320; Figure 3) containing one or more light-emitting diodes configured to project light
from the transparent enclosure (LED 630 is configured to project light from the lens 240; Figure 3; Column 10 Lines 1-5); and a first projection ( there is a first projection, shown in Fig 3) extending outward from an outer surface of the body portion (the first projection extends from the outer surface of the rear housing 320); and a second projection ( there is a second projection) extending outward from an outer surface of the body portion (as shown in Fig 3 the second projection extends from the outer surface of the rear housing 320), the second projection being diametrically opposite to the first projection (in Fig 2B & Fig 3 the second projection is diametrically opposite to the first projection); and a holder for holding the light portion (Mounting 40 (holder) would be capable of holding the light portion; Figure 3; Column 4, lines 54-56), comprising: a rear portion (as seen in Fig 3, there is a rear portion); a left wing ( there is a left wing) extending from and perpendicular to the rear portion ( the left wing is extending perpendicular to the rear portion), the left wing having a first recess (as seen in Fig 2B the left wing has a first recess); and a right wing ( there is a right wing) extending from and perpendicular to the rear portion (the right wing is extending perpendicular to the rear portion), the right wing having a second recess (the right wing has a second recess); wherein the first projection is secured to the first recess and the second projection is secured to the second recess to hold the light portion within the holder (as seen in attachment 2 the first projection is secured to the first recess and the second projection is secured to the second recess to hold the light 10 within the mounting 40; Column 4 Line 54-59). 
But, Sharrah et al. fail to disclose that the first projection is secured to the first recess and does not extend into the outer wall of the left wing and the second projection is secured to the second recess and does not extend into the outer wall of the right wing, and the first and second projections to hold the light portion within the holder. 
However, in the same field of moving light, Dalsgaard discloses a holder (yoke shell 105) having a left wing and a right wing (a pair of 131a, 131b; see Fig 1a) wings having inner wall and outer wall inner wall has recess (see Fig 1b), wherein the first projection (110a) is secured to the first recess and does not extend into the outer wall of the left wing and the second projection (110a; paragraph 25) is secured to the second recess and does not extend into the outer wall of the right wing, and the first and second projections to hold the light portion within the holder.
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have such construction of the holder in the device of Sharrah et al. since selection of known methods for known purposes is within the skill of art.
	Regarding claim 16, Sharrah et al. disclose the light set of claim 14, wherein a distance is provided between the body portion of the light portion and the rear portion of the holder such that the light portion can turn when positioned within the holder (Light housing 30 (which is made of a rear housing 320 and front housing 310) is capable of pivoting within the distance between the housing 30 and the mounting 40 such that the light portion can turn when positioned within the mounting 40; Figure 3; Column 5, Line 10-19).
Regarding claim 17, Sharrah et al. disclose that light portion can turn up to 45 degrees on either side when positioned within the holder (Light housing 30 (which is made of a rear housing 320 and front housing 310) is capable of pivoting and can therefore move at least 45 degrees; Figure 1,1A and 3; Column 5 Line 10-19).
Regarding claim 18, Sharrah et al. disclose that the first and second projections comprise cylindrical bodies that fit within the first and second recesses, respectively (as seen in attachment 2 the first and second projections are cylindrical bodies and fit in the first and second recess).
Regarding claim 19, Sharrah et al. disclose that rotation of the cover portion in a first direction turns the one or more light-emitting diodes on and rotation of the cover portion ina second direction turns the one or more light-emitting diodes off (when face cap 20 (cover portion) is rotated in one direction the light emitting diode turns ON, when rotated in the opposite direction it is capable of turning off if ball 314 is within the central recess 710; Column 9 Lines 54-60; Column 10 Lines 11-20).
Regarding claim 21, Sharrah et al. disclose discloses a light set (Portable light with housing; abstract) comprising: a body portion configured to retain one or more batteries (Rear housing 320 (body portion) retains batteries 530; Figure 4A); the body having a transparent enclosure (Front housing 310 (Cover portion) is secured to rear housing 320 and includes lens 240; Figure 3 and 4A; Column 4, lines 35-40 and Column 7,lines 38-45); a printed circuit board placed between the body portion and cover portion (Circuit board 600 is between front housing 310 and rear housing 320; Figure 3) containing one or more light-emitting diodes configured to project light from the transparent enclosure (LED 630 is configured to project light from the lens 240; Figure 3; Column 10 Lines 1-5); and a first projection (there is a first projection, shown in Fig 3) extending outward from an outer surface of the body portion (the first projection extends from the outer surface of the rear housing 320); and a second projection ( there is a second projection) extending outward from an outer surface of the body portion (as shown in Fig 3 the second projection extends from the outer surface of the rear housing 320), the second projection being diametrically opposite to the first projection (in Fig 2B & Fig 3 the second projection is diametrically opposite to the first projection); and a holder for holding the light portion (Mounting 40 (holder) would be capable of holding the light portion; Figure 3; Column 4, lines 54-56), comprising: a rear portion (as seen in Fig 3, there is a rear portion); a left wing (there is a left wing) extending from and perpendicular to the rear portion ( the left wing is extending perpendicular to the rear portion), the left wing having an outer and inner wall, having a first recess (as seen in Fig 2B the left wing has a first recess); and a right wing ( there is a right wing) extending from and perpendicular to the rear portion (as seen in attachment 2 the right wing is extending perpendicular to the rear portion), the right wing having outer and inner wall, having a second recess ( the right wing has a second recess); wherein the first projection is secured to the first recess and the second projection is secured to the second recess to hold the light portion within the holder (the first projection is secured to the first recess and the second projection is secured to the second recess to hold the light 10 within the mounting 40; Column 4 Line 54-59).
But Sharrah et al. fail to disclose the inner wall of left wing having a first recess that does not project into the outer wall, and right wing having a second recess that doeS not project into outer wall.
However, in the same field of moving light, Dalsgaard discloses a holder (yoke shell 105) having a left wing and a right wing (a pair of 131a, 131b; see Fig 1a) wings having inner wall and outer wall inner wall has recess (see Fig 1b), wherein the first projection (110a) is secured to the first recess and does not extend into the outer wall of the left wing and the second projection (110a; paragraph 25) is secured to the second recess and does not extend into the outer wall of the right wing, and the first and second projections to hold the light portion within the holder.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have such construction of the holder in the device of Sharrah et al. since selection of known methods for known purposes is within the skill of art.
Regarding claim 22, Sharrah et al. disclose the light set of claim 21, wherein a distance is provided between the body portion of the light portion and the rear portion of the holder such that the light portion can turn when positioned within the holder (Light housing 30 (which is made of a rear housing 320 and front housing 310) is capable of pivoting within the distance between the housing 30 and the mounting 40 such that the light portion can turn when positioned within the mounting 40; Figure 3; Column 5, Line 10-19).22. 
Regarding claim 23, Sharrah et al. disclose that the first and second projections comprise cylindrical bodies that fit within the first and second recesses, respectively (as seen in attachment 2 the first and second projections are cylindrical bodies and fit in the first and second recess).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sharrah et al. (US 9,605,836) in view of Dalsgaard (US 2011/0261568), and further in view of INSCORE, T et al. (US 2017/0074498 A1)(hereinafter “INSCORE”).
Regarding claim 15, Sharrah et al. disclose the light set of claim 14, (see Rejection of claim 14) but fail to disclose the light set further comprising: an adhesive including a removable film provided on the rear portion of the holder.
However, INSCORE discloses the light set further comprising: an adhesive including a removable film provided on the rear portion of the holder (Mounting surface 12B (rear portion) may have double sided adhesive tape with a removable film; Figure 1; Paragraph [0047)).
It would have been obvious to one of ordinary skill before the effective filing date of claimed invention to modify the invention of Sharrah et al. to include the light set further comprising: an adhesive including a removable film provided on the rear portion of the holder as taught by INSCORE in order to provide an easy and fast way to mount the light on varying surfaces.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sharrah et al. (US 9,605,836) in view of Dalsgaard (US 2011/0261568), further in view of KR 101674320 B1 to HYUN, R (hereinafter “HYUN").
Regarding claim 20, Sharrah et al. disclose all the limitations of claim 14, except the light set further comprising: one or more solar panels provided on an outer surface of the circular cover portion that provide power for the one or more light-emitting diodes.
However, HYUN discloses the light set further comprising: one or more solar panels provided on an outer surface of the circular cover portion that provide power for the one or more light-emitting diodes (Solar panel 1167 charges storage batteries 135, which is provided
Allowable Subject Matter
	Claims 1-4, 7-13 are allowed over the prior art of record.
                    Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1,the prior art of record neither shows nor suggests a light apparatus comprising all the limitations set forth in claim 1, particularly comprising the limitations of a first protrusion extending outward from an outer surface of the circular body portion; and a second protrusion extending outward from an outer surface of the circular body portion, the second protrusion being diametrically opposite to the first protrusion; wherein the first and second protrusion comprise a top wall and adjacent side walls to the top wall, and a middle portion of the top wall of the first and second protrusions is substantially flush with the circular body portion, and a left and right portion of the top wall and the side walls extend outward of the circular cover portion, along with other cited limitations. 
Claims 2-4, 7-13 are allowed being dependent on allowed base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
    Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875